Case 3:17-cv-00209-BRM-LHG Document 190 Filed 05/20/20 Page 1 of 5 PageID: 7105




                          UNITED STATES DISTRICT COURT

                             DISTRICT OF NEW JERSEY

 In re NOVO NORDISK SECURITIES ) Master File No. 3:17-cv-00209-BRM-
 LITIGATION                    ) LHG
                               )
                               ) CLASS ACTION
 This Document Relates To:     )
                               )
        ALL ACTIONS.           )
                               )

                     ORDER EXTENDING DISCOVERY DEADLINES




 4829-6915-6284.v1
Case 3:17-cv-00209-BRM-LHG Document 190 Filed 05/20/20 Page 2 of 5 PageID: 7106




         THIS MATTER having been brought before the Court during the May 12,

 2020 teleconference regarding discovery in the above-captioned matter and hereby

 submitted as a joint application of Defendants Novo Nordisk A/S, Lars Rebien

 Sørensen, Jesper Brandgaard, and Jakob Riis (“Defendants”) by their counsel Gibbons

 P.C., and Plaintiffs and Class Representatives Central States, Southeast and Southwest

 Areas Pension Fund, Lehigh County Employees’ Retirement System, Boston

 Retirement System, Oklahoma Firefighters Pension and Retirement System, and City

 of Clearwater Employees’ Pension Plan (“Plaintiffs”) by their counsel Carella, Byrne,

 Cecchi, Olstein, Brody & Agnello, P.C. and Seeger Weiss LLP, for entry of a Consent

 Order adjourning certain deadlines originally set forth in this Court’s December 13,

 2018 order (the “Pretrial Scheduling Order”) (Dkt. No. 121) and May 21, 2019 order

 (the “Updated Scheduling Order”) (Dkt. No. 143):

         IT IS on this 20th day of May, 2020,

         ORDERED that the parties’ deadline for substantial completion of the

 production of documents shall be adjourned from August 5, 2019 until March 31,

 2020;

         ORDERED that the parties’ deadline to complete fact discovery shall be

 adjourned from March 2, 2020 until September 25, 2020;

         ORDERED that the parties’ deadline to serve any affirmative expert reports

 shall be adjourned from April 2, 2020 until October 16, 2020;



                                         -1-
Case 3:17-cv-00209-BRM-LHG Document 190 Filed 05/20/20 Page 3 of 5 PageID: 7107




        ORDERED that the parties’ deadline to serve any rebuttal expert reports shall

 be adjourned from May 4, 2020 until November 24, 2020;

        ORDERED that the parties’ deadline to serve any replies to rebuttal expert

 reports shall be December 23, 2020;

        ORDERED that the parties’ deadline to complete all expert discovery shall be

 adjourned from June 3, 2020 until January 15, 2021;

        ORDERED that the parties’ deadline to file dispositive motions shall be

 adjourned from July 3, 2020 until February 19, 2021, with the oppositions due

 March 19, 2021, the replies due April 5, 2021, and the motions made returnable

 April 12, 2021;

        ORDERED that a telephonic status conference will be held before the

 undersigned on August 18, 2020 at 11:00 a.m. Counsel for Plaintiffs is to initiate the

 call; and it is further

        ORDERED that, unless explicitly stated herein, the present Order shall have no

 effect on other matters set forth in the Pretrial Scheduling Order and the Updated

 Scheduling Order.



         May 20, 2020
 DATED: ___________________            _____________________________________
                                       HON. LOIS H. GOODMAN, U.S.M.J.




                                         -2-
Case 3:17-cv-00209-BRM-LHG Document 190 Filed 05/20/20 Page 4 of 5 PageID: 7108




 Respectfully submitted,

 By: s/ Michael R. Griffinger       By: s/ Christopher A. Seeger
 Brian J. McMahon                   Christopher A. Seeger
 Samuel L. Portnoy                  David R. Buchanan
 Calvin K. May, Esq.                SEEGER WEISS LLP
 GIBBONS P.C.                       55 Challenger Road, 6th Floor
 One Gateway Center Newark          Ridgefield Park, NJ 07660
 Newark, New Jersey 07102-5310      Telephone: 973/639-9100
                                    973/639-9393 (fax)
                                    By: s/ James E. Cecchi
 James P. Rouhandeh                 James E. Cecchi
 David B. Toscano, Esq.             Donald A. Ecklund
 Patrick W. Blakemore, Esq.         Michael A. Innes
 Daniel T. Finnegan, Esq.           CARELLA, BYRNE, CECCHI,
 Daniel S. Magy, Esq.                 OLSTEIN,BRODY & AGNELLO, P.C.
 Anat Jordan Schraub, Esq.          5 Becker Farm Road
 Samantha J. Pfotenhauer, Esq.      Roseland, NJ 07068
 DAVIS POLK
   & WARDWELL LLP                   Co-Liaison Counsel
 450 Lexington Avenue
 New York, New York 10017
 Neal A. Potischman                 Spencer A. Burkholz
 Andrew Yaphe, Esq.                 Luke O. Brooks
 DAVIS, POLK                        Ryan A. Llorens
   & WARDWELL LLP                   Eric I. Niehaus
 1600 El Camino Real                Angel P. Lau
 Menlo Park, California, 94025      Jeffrey J. Stein
                                    ROBBINS GELLER RUDMAN
 Attorneys for Defendants Novo        & DOWD LLP
 Nordisk A/S,                       655 West Broadway, Suite 1900
 Lars Rebien Sørensen, Jakob Riis   San Diego, CA 92101-8498
 and Jesper Brandgaard              Telephone: 619/231-1058
                                    619/231-7423 (fax)
                                    Samuel H. Rudman
                                    Robert M. Rothman
                                    ROBBINS GELLER RUDMAN
                                     & DOWD LLP
                                    58 South Service Road, Suite 200
                                    Melville, NY 11747
                                    Telephone: 631/367-7100
                                    631/367-1173 (fax)



                                     -3-
Case 3:17-cv-00209-BRM-LHG Document 190 Filed 05/20/20 Page 5 of 5 PageID: 7109




                                    Co-Lead Counsel for the Class
                                    Salvatore J. Graziano
                                    Katherine M. Sinderson
                                    Adam D. Hollander
                                    BERNSTEIN LITOWITZ BERGER
                                      & GROSSMANN LLP
                                    1251 Avenue of the Americas
                                    New York, NY 10020
                                    Telephone: 212/554-1400
                                    212/554-1444 (fax)
                                    Co-Lead Counsel for the Class

                                    SAXENA WHITE P.A.
                                    JOSEPH E. WHITE, III
                                    BRANDON T. GRZANDZIEL
                                    DIANNE M. ANDERSON
                                    7777 Glades Road, Suite 300
                                    Boca Raton, FL 33434
                                    Telephone: 561/394-3399
                                    561/394-3382 (fax)
                                    Steven B. Singer
                                    Kyla J. Grant
                                    SAXENA WHITE P.A.
                                    4 West Red Oak Lane, Suite 312
                                    White Plains, NY 10604
                                    Phone: (914) 437-8551
                                    Fax: (888) 631-3611
                                    Brandon T. Grzandziel
                                    SAXENA WHITE P.A.
                                    7777 Glades Road, Suite 300
                                    Boca Raton, FL 33434
                                    Phone: (561) 394-3399
                                    Fax: (561) 394-3382
                                    Members of Plaintiffs’ Executive
                                    Committee




                                     -4-
